Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 20050131302 A1, published June 16, 2005) in view of Cuscuna et al. (WO 2014080312 A1, published May 30, 2014), hereinafter referred to as Poland and Cuscuna, respectively.
Regarding claim 1, Poland teaches an imaging assembly for an intraluminal imaging device (Fig. 3, TEE probe 210), comprising: 
An imaging array positioned at a distal portion of the intraluminal imaging device (see Fig. 3, ultrasonic transducer assembly 114), and including a plurality of imaging elements arranged into a plurality of subarrays (Fig. 3; pg. 6, col. 1, para. 0036 – “…predetermined sub-arrays of transducer assembly 114”); 
A micro-beam-former integrated circuit (IC) comprising a plurality of microchannels configured to separately beam-form signals received from imaging elements of at least two subarrays of the plurality of subarrays (Fig. 1; see pg. 5, col. 1, para. 0032 – “…when the acoustic transmit beam 102 is initially formed, a number of the active acoustic elements 106 disposed in the ultrasonic transducer assembly 114 are actuated simultaneously by the corresponding number of drive signals contained in composite drive signal 122 from the scan controller 130. The drive signal 122 is input to microbeamformer 118, which forms microbeamformed composite transmit drive signal 125. The microbeamformed transmit drive signal 125 connects to elements 106 of transducer assembly 114, and actuates at least one of said elements in the transmit phase of a scan line.”); and 
Two or more signal lines coupled to the micro-beam-former IC, each signal line corresponding to a subarray of the at least two subarrays AND configured to receive the beam-formed signals specific to the corresponding subarray (see Fig. 1; see pg. 5, para. 0036 – “Composite receive signal 120 contains a multiplicity of microbeamformed receive signals from predetermined sub-arrays of transducer assembly 114. Scan controller 130 takes composite receive signal as input and completes the beamforming of sub-array receive signals…”).

Whereas, Cuscuna teaches a micro-beam-former integrated circuit (IC) positioned at the distal portion of ultrasound probe (see Fig. 4 – transducer array 10, micro-beamformer ASIC 12 at the distal end of the probe, proximally located probe cable 28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal position of the microbeamformer, as disclosed in Poland, by placing the microbeamformer closer to the distal end of the probe and next to the transducer array, as disclosed in Cuscuna. One of ordinary skill in the art would have been motivated to make this modification in order to shorten the length of the connection lines from the transducer array to the microbeamformer and reduce cross-talk between wires, as taught in Cuscuna (see pg. 1, lines 24-31).
Regarding claim 2, Poland further teaches wherein the microchannels each comprise a delay for alignment of the signals received from the imaging elements of the subarray (Fig. 1; see pg. 4, para. 0028 – “…relative delays are applied by the scan controller 130 to the received echo signals in receive beam 104 from each acoustic element 106 before the received echo signals are summed into the composite receive signal 120.”).
Regarding claim 3, Cuscuna further teaches wherein the imaging elements are ultrasound transducers mounted to the micro-beam-former IC (see Figs. 2 and 4, micro-beamformer ASIC 12, transducer array 10).
Regarding claim 4, Poland further teaches wherein the imaging array is a two dimensional array (see Fig. 4, 2-dimensional array of ultrasound probe elements 106; see Fig. 3; see pg. 4, para. 0027 – “The ultrasonic transducer assembly 114 includes a plurality of acoustic elements 106 arranged in a number of columns and rows…”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Brodsky et al. (US 20020067359 A1, published June 6, 2002), hereinafter referred to as Brodsky.
Regarding claim 5, Poland in view of Cuscuna teaches two or more signal lines coupled to the micro-beam-former IC, as disclosed in claim 1 above. 
Poland in view of Cuscuna does not explicitly teach wherein the cable further includes one or more power lines for feeding power to the micro-beam-former IC.
Whereas, Brodsky teaches an imaging assembly further comprising a cable including the two or more signal lines, wherein the cable further includes one or more power lines for feeding power to the micro-beam-former IC (see Fig. 3A – the power lines 148A and 148B connected to circuit boards 100A and 100B, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 – “In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40'. In the probe housing 3', the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sub-array beamformed signal lines, as disclosed in Poland in view of Cuscuna, by having the cable include at least one power line providing power to the microbeamformer, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to provide the necessary customized power to control the transducer array elements via the transmit/receive switch, as taught in Brodsky (see para. 0128-0129).
Regarding claim 6, Brodsky further teaches wherein the cable further includes one or more control lines for communicating control signals to the micro-beam-former IC (see Fig. 3A – Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 – “Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Hossack (US 20140180120 A1, published June 26, 2014).
Regarding claim 7, Poland in view of Cuscuna teaches an imaging assembly for an intraluminal imaging device, as disclosed in claim 1 above. 
Poland in view of Cuscuna does not explicitly teach wherein the intraluminal imaging device is configured to produce 2D and 3D images.
Whereas, Hossack, in the same field of endeavor, expressly teaches wherein the intraluminal imaging device is configured to produce 2D and 3D images (see Fig. 7 – 2D sweep pattern 700 of ultrasound transducer 52, representing a 2D image; see Fig. 8 – 3D sweep pattern of ultrasound transducer 52 in two orthogonal directions, representing a 3D image; see pg. 1, col. 2, para. 0014, lines – “…using the catheter device above comprises sweeping the ultrasonic beam through the first angle in the first plane using the first device to form a first frame of two-dimensional (2D) image data, incrementing the angular position of the beam by a selected amount in the second plane using the second device, sweeping the beam through the first angle in the first plane using the first device to form a second frame of two-dimensional (2D) image data spatially adjacent to the first frame, repeating the preceding steps until the entire field of view has been scanned by the beam, and combining the 2D image data frames to form a page of 3D image data of the subject field of view.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the intraluminal imaging device, as disclosed in Poland in view of Cuscuna, by having the device configured to produce 2D and 3D images, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to visualize and locate anomalies in the lumen of an anatomical structure in real-time, as taught in Hossack (see pg. 5, col. 2, para. 0058). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Prins et al. (US 9237879 B2, published January 19, 2016) and Von Ramm et al. (US 20160135790 A1, published May 19, 2016) hereinafter referred to as Prins and Von Ramm, respectively.
Regarding claim 8, Poland in view of Cuscuna teaches two or more signal lines coupled to the micro-beam-former IC, as disclosed in claim 1 above.
Poland in view of Cuscuna does not explicitly teach the cable further comprising a cable including the two or more signal lines, wherein the imaging assembly includes an array of more than 512 elements AND the cable includes a total of 16 signal lines or less. 
Whereas, Prins teaches further comprising a cable including the two or more signal lines, wherein the imaging assembly includes an array of more than 512 elements (see Fig. 3; see col. 8, lines 34-35 – “…the 1000+ reception transducer elements 130b…”).
Prins does not teach the cable including a total of 16 signal lines or less, whereas Von Ramm does teach the cable includes a total of 16 signal lines or less (see Fig. 8; see pg. 5, col. 2, para. 0080 – “The signal lines 816 from the transmitter interface device 814 toward the ultrasonic array 802 represent as many independent signal lines as needed to activate each element of the array independently or in subgroups, or a multiplexer could be employed with less or any number of physical communication lines.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sub-array beamformed signal lines, as disclosed in Poland in view of Cuscuna, by having the imaging assembly include a transducer array of more than 512 elements, as disclosed in Prins, and to select the number of signal lines and multiplexers used for the transducer array, as disclosed in Von Ramm. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of physical lines to be constructed within the limited space of the  intraluminal probe, as taught in Prins (see col. 8, lines 27-56) and Von Ramm (see pg. 5, col. 2, para. 0080). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prins in view of Von Ramm as applied to claim 8 above, and further in view of Brodsky.
Regarding claim 9, Prins in view of Von Ramm teaches the cable further comprising a cable including the two or more signal lines, wherein the imaging assembly includes an array of more than 512 elements AND the cable includes a total of 16 signal lines or less, as disclosed in claim 8 above. 
Von Ramm further teaches wherein the cable includes a total of 30 lines or less that includes the signal lines (Von Ramm, see Fig. 8; see pg. 5, col. 2, para. 0080 – “The signal lines 816 from the transmitter interface device 814 toward the ultrasonic array 802 represent as many independent signal lines as needed to activate each element of the array independently or in subgroups, or a multiplexer could be employed with less or any number of physical communication lines.”)
Von Ramm does not teach the cable includes a total of 30 lines or less that also includes the power lines and the control lines, whereas Brodsky does include the power lines (see Fig. 3A – the power lines 148A and 148B connected to circuit boards 100A and 100B, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 – “In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40'. In the probe housing 3', the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248.”) AND the control lines (see Fig. 3A – Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 – “Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of signal lines included in the cable and the number of transducer elements, as disclosed in Prins in view of Von Ramm, by including to the total lines of 30 lines or less, the power lines and control lines in the cable, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to integrate multiple circuit functions onto single chips and decrease the size of the electrical components used within the probe, as taught in Brodsky (see pg. 3, col. 1, para. 0037). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Mehi et al. (US 7901358 B2, published March 8, 2011), hereinafter referred to as Mehi.
Regarding claim 10, Poland in view of Cuscuna teaches two or more signal lines coupled to the micro-beam-former IC, as disclosed in claim 1 above. 
Poland in view of Cuscuna does not explicitly teach a device further comprising a cable including the two or more signal lines, wherein the cable is directly coupled to the micro-beam-former IC.
Whereas, Mehi teaches a device further comprising a cable including the two or more signal lines, wherein the cable is directly coupled to the micro-beam-former IC (Fig. 16 – a cable 1619 connected to the processing unit 1620, containing a receive beamformer 1603 and transmit beamformer 1605). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of sub-array beamformed signal lines, as disclosed in Poland in view of Cuscuna, by having the cable directly coupled to the microbeamformer, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed in the circuit and eliminate the chance of cross-talk between wires, as taught in Mehi (see col. 14, lines 50-56). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Dausch et al. (US 20130267853 A1, published October 10, 2013), hereinafter referred to as Dausch.
	Regarding claim 11, Poland in view of Cuscuna teaches two or more signal lines coupled to the micro-beam-former IC, as disclosed in claim 1 above.
	Poland in view of Cuscuna does not explicitly teach an imaging assembly further comprising a cable including the two or more signal lines, wherein the cable is coupled to an interposer coupled to the micro-beam-former IC.
Whereas, Dausch, in the same field of endeavor, expressly teaches an imaging assembly further comprising a cable including the two or more signal lines, wherein the cable is coupled to an interposer coupled to the micro-beam- former IC (see Fig. 28 – the cable 650 is coupled to an interposer device 610, which is coupled to a termination PC board 600 that may include a microbeamformer; see pg. 9, para. 0068 – “The connective elements extend as part of the cable assembly (not shown) to the proximal connection support substrate(s) 355 (i.e., the termination). The connection support substrates 355 may then be bonded to the termination interposer devices 610 using, for example, solder bumps, gold stud bumps or an anisotropic conductive epoxy, to provide an electrically-conductive connection between the connective signal and ground elements (wires) 150, 160, and the signal pads 510 of the respective interposer device 610. The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system…The termination PC board 600 further routes the connections with the connective elements from the interposer device to the connector 620 associated with a cable 650 extending to the external ultrasound system. In some instances, the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable with the plurality of sub-array beamformed signal lines, as disclosed in Poland in view of Cuscuna, by having the cable coupled to an interposer device, which is coupled to a beamformer, as disclosed in Dausch. One of ordinary skill in the art would have been motivated to make this modification in order for the interposer to serve as an intermediate device to reduce the signal degradation between the microbeamformer and the cable, as taught in Dausch (see pg. 7, para. 0067). 
Regarding claim 12, Dausch further teaches wherein the interposer (Fig. 27, interposer device 610) is wire bonded to the micro-beam-former IC (see pg. 9, para. 0068 – “The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system. In other aspects, the interposer devices 610 may be wirebonded into semiconductor packages 640 that may be mounted onto termination PC boards 600 using, for example, electrically conductive pins or solder bumps…the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components, as will be appreciate by one skilled in the art.”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Cuscuna as applied to claim 1 above, and further in view of Chiang et al. (US 20090112091 A1, published April 30, 2009), hereinafter referred to as Chiang. 
	Regarding claim 13, Poland in view of Cuscuna teaches a micro-beam-former integrated circuit (IC) comprising a plurality of microchannels configured to separately beam-form signals received from imaging elements of at least two subarrays of the plurality of subarrays, as disclosed in claim 1 above. 
	Poland in view of Cuscuna does not explicitly teach wherein the micro-beam-former IC includes multiple microchannel delay lines, wherein the microchannel delay lines are used to perform the beam forming for the plurality of imaging elements of each of the at least two subarrays of imaging elements.
Whereas, Chiang expressly teaches wherein the micro-beam-former IC includes multiple microchannel delay lines, wherein the microchannel delay lines are used to perform the beam forming for the plurality of imaging elements of each of the at least two subarrays of imaging elements (see pg. 5, col. 1, para. 0042 – “As the sub-aperture moves to successive groups, the digital words representing the individual delays are effectively rotated through the memory and control circuits of each processing channel.”; Fig. 31; see pg. 16, col. 2, para. 0198 – “The pulser 1024 generates a series of high voltage pulses under the control of the delay processing circuitry of the pulse synchronizer circuit 1022. The pulses are transferred to the array of transducers 18 via the T/R switch 1016 and multiplexer 1018 to generate the ultrasonic signals. The T/R switch 1016 operates to ensure that the high voltage pulses of the pulser 1024 do not reach the sensitive receive circuitry 1020. It provides, via a diode protection structure, overvoltage protection to the pre-amp TGC circuits in the receive circuit 1020. The T/R switch 1016 includes isolation electronics used during sub-aperture scanning to isolate unused transducer elements from used elements.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multiple microchannels of the microbeamformer, as disclosed in Poland in view of Cuscuna, by including delay processing circuitry for elements of the transducer array, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to sum the delayed data from each transducer element to produce a focused image, as taught in Chiang (see pg. 4, para. 0037). 
Regarding claim 14, Chiang further teaches wherein the multiple microchannel delay lines include at least one of a charge coupled device, an analog random access memory, or a tapped analog delay line (see pg. 15, col. 1, para. 0184 – “The tapped delay line 110 performs the function of a sample-and-hold, converting the continuous-time analog input signal to a sampled analog signal.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Chiang, Cuscuna, and Hossack.
Regarding claim 20, Poland teaches a transducer array (see Fig. 3, ultrasonic transducer assembly 114) of an intraluminal imaging system (Fig. 3, TEE probe 210), the transducer array comprising: 
A plurality of imaging elements (Fig. 3; para. 0036 – “…predetermined sub-arrays of transducer assembly 114”); 
A beam-former (Fig. 1, microbeamformer 118) comprising: 
A signal line configured to receive and transmit the aligned signals to the imaging system (see Fig. 1; see para. 0032 – “…when the acoustic transmit beam 102 is initially formed, a number of the active acoustic elements 106 disposed in the ultrasonic transducer assembly 114 are actuated simultaneously by the corresponding number of drive signals contained in composite drive signal 122 from the scan controller 130. The drive signal 122 is input to microbeamformer 118, which forms microbeamformed composite transmit drive signal 125. The microbeamformed transmit drive signal 125 connects to elements 106 of transducer assembly 114, and actuates at least one of said elements in the transmit phase of a scan line.”; see para. 0036 – “Composite receive signal 120 contains a multiplicity of microbeamformed receive signals from predetermined sub-arrays of transducer assembly 114. Scan controller 130 takes composite receive signal as input and completes the beamforming of sub-array receive signals…”).
Poland does not teach a beamformer comprising of microchannel delay lines configured to the plurality of the imaging elements, and wherein the plurality of the imaging elements AND the beam-former are positioned at a distal portion of a catheter of the intraluminal imaging system.
Whereas, Chiang expressly teaches a plurality of microchannels each comprising a delay, wherein the microchannel delays are configured to align signals from the plurality of imaging elements (see pg. 5, col. 1, para. 0042 – “As the sub-aperture moves to successive groups, the digital words representing the individual delays are effectively rotated through the memory and control circuits of each processing channel.”; Fig. 31; see pg. 16, col. 2, para. 0198 – “The pulser 1024 generates a series of high voltage pulses under the control of the delay processing circuitry of the pulse synchronizer circuit 1022. The pulses are transferred to the array of transducers 18 via the T/R switch 1016 and multiplexer 1018 to generate the ultrasonic signals. The T/R switch 1016 operates to ensure that the high voltage pulses of the pulser 1024 do not reach the sensitive receive circuitry 1020. It provides, via a diode protection structure, overvoltage protection to the pre-amp TGC circuits in the receive circuit 1020. The T/R switch 1016 includes isolation electronics used during sub-aperture scanning to isolate unused transducer elements from used elements.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microbeamformer, as disclosed in Poland, by including delay processing circuitry for the elements of the transducer array, as disclosed in Chiang. One of ordinary skill in the art would have been motivated to make this modification in order to sum the delayed data from each transducer element to produce a focused image, as taught in Chiang (see pg. 4, para. 0037). 
Whereas, Cuscuna expressly teaches wherein the plurality of the imaging elements AND the beam-former are positioned at a distal portion (see Fig. 4, transducer array 10, micro-beamformer ASIC 12 at the distal end of the probe, proximally located probe cable 28) of a probe.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal position of the beamformer, as disclosed in Poland, by placing the beamformer closer to the distal end of the probe and next to the transducer array, as disclosed in Cuscuna. One of ordinary skill in the art would have been motivated to make this modification in order to shorten the length of the connection lines from the transducer array to the beamformer and reduce cross-talk between wires, as taught in Cuscuna (see pg. 1, lines 24-31).
Whereas, Hossack expressly teaches the probe being a catheter (Fig. 1, catheter device 10) of the intraluminal imaging system (Fig. 1, imaging system 1; see pg. 5, col. 2, para. 0058 – “…the distal end of the catheter device 10 is introduced into the lumen of an anatomical vessel…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the TEE probe, as disclosed in Poland , by having the probe be a catheter of the intraluminal imaging system, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to diagnose and treat a wide variety of cardiovascular diseases by visualizing and locating anomalies in the lumen, as taught in Hossack (see pg. 5, col. 2, para. 0059). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 20110245677 A1, published October 6, 2011) discloses an ultrasound imaging system that reduces the thickness and weight of the connection cable between the probe and apparatus body, while detecting reception signals with high precision.
Karasawa (US 20070073154 A1, published March 29, 2007) discloses an ultrasound imaging system with signal lines and control lines controlling the transmit/receive switches of the low frequency and high frequency transducer arrays. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793